DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 08/26/2022 has been received and made of record. 
Claims 1-3, 5-7, 9-11, 14-17, and 20 have been amended. 
Claims 1-20 are currently pending in Application 17/086,287.

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/26/2022, with respect to the previously presented Double Patenting rejection have been fully considered and are persuasive.  The Double Patenting rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 08/26/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grant (US 10229205 B1) as detailed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 7, 10, 11, 14-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eatough (US 2015/0256491 A1) in view of Grant (US 10229205 B1).

Regarding claims 1, 10, and 16, Eatough discloses a method, a system, and a non-transitory computer-readable medium (Eatough: Claims 1, 10, and 17, “computer-readable storage medium…”, “method”, “computing system”)  comprising: 
	one or more processors (Eatough: Claim 17, “processor for executing the computer-readable instructions”); and 
	a memory storing processor-executable instructions that, when executed by the one or more processors, cause the system to perform operations (Eatough: Claim 17, a memory storing computer-executable instructions… processor for executing the computer-readable instructions”) comprising: 
		receiving, via a communication platform, communications associated with a first user (Eatough: Figure 1 Element 104 and Paragraph [0016], “the recipient suggestion system may compare the content of the target electronic mail message to the content of electronic mail messages that the sender has sent or received”); 
		identifying, based at least in part on the communications, a representation of a set including at least a first channel of the plurality of channels or a second user with which the first user has interacted, via at least one channel of the plurality of channels, the representation comprising an identification of the first channel or the second user and a weight associated with the identification that indicates a degree of interaction by the first user with the first channel or the second user (Eatough: Paragraph [0022], “The recipient suggestion system may maintain an index that maps words to documents in the corpus to facilitate the identification of similar documents without having to search through each document…. The recipient suggestion system may also weight scores generated based on different types of document data. For example, similarity between the subject of electronic mail messages may be weighted higher than similarity between content of the electronic mail messages. Generally, the recipient suggestion system generates sub-scores for similarity derived from similar parties (p), subjects (s), attachments (a), and content (b) as represented by the following equation… The recipient suggestion system may learn the weights over time based on user feedback of senders selecting or not selecting suggested recipients. Alternatively, the weights may be manually configured for each organization or user.”; channels can be understood as groups of recipients in this context); 
		generating a data structure comprising a first embedding that is based at least in part on the representation (Eatough: Paragraph [0022], “The recipient suggestion system may maintain an index that maps words to documents in the corpus to facilitate the identification of similar documents without having to search through each document…. The recipient suggestion system may also weight scores generated based on different types of document data. For example, similarity between the subject of electronic mail messages may be weighted higher than similarity between content of the electronic mail messages. Generally, the recipient suggestion system generates sub-scores for similarity derived from similar parties (p), subjects (s), attachments (a), and content (b) as represented by the following equation… The recipient suggestion system may learn the weights over time based on user feedback of senders selecting or not selecting suggested recipients. Alternatively, the weights may be manually configured for each organization or user”); and 
		causing a communication associated with the first user and sent via the communication platform, to be associated with either a second channel, the second user, or a third user based at least in part on the first similarity between the first embedding and a second embedding (Eatough: Figure 1, Paragraph [0018], “In some embodiments, the recipient suggestion system may determine that a document is similar to a target document based on associated entities that are common to both documents. For example, if the target document is an electronic mail message with three current recipients specified so far, the recipient suggestion system may consider electronic mail messages that have those same three parties to be similar. In such a case, the recipient suggestion system may suggest parties to those other electronic mail messages that are not one of the three current recipients as recipients”, and Paragraph [0023], “The suggest recipients component identifies suggested recipients based on similarity of the parties, subjects, attachments, and/or content of documents in a document corpus to the document data of a target document and ranks the suggested recipients”).

Eatough does not explicitly disclose the communication platform includes a plurality of channels in which different sets of users are authorized to access and post messages.
	However, Grant discloses that the communication platform includes a plurality of channels in which different sets of users are authorized to access and post messages and that the communication is sent via the communication platform (Grant: Column 9 Lines 43-60, “A channel associated with the message may be determined at 309… access to some channels may be restricted to members of specified teams”). 
	Eatough and Grant are analogous art in the same field of endeavor as the instant invention as both are drawn to messaging systems. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Grant’s channels with access control into the system of Eatough to allow for teams to have their own communication means. 
	Examiner’s Note: Although the combination of Eatough in view of Grant is presented, the combination of Grant in view of Eatough would form the basis of a 103 rejection of the same claim(s) under substantially similar rationale. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that it, it would have been obvious to incorporate Eatough’s recipient suggestion/identification scheme in the system of Grant to allow messages be routed to the most appropriate destination(s) (Eatough: Abstract). 


Eatough-Grant teaches 3/11/17. The method/system/medium of claim 1/10/16, wherein causing the communication associated with the first user to be associated with the second user or the third user is based at least in part on a second similarity between the first embedding and a third embedding that is associated with the communication (Eatough: Paragraph [0022], “Generally, the recipient suggestion system generates sub-scores for similarity derived from similar parties (p), subjects (s), attachments (a), and content (b)”; each of these elements constitute embeddings).

Eatough-Grant teaches 6/14/20. The method/system/medium of claim 3/10/16, wherein: receiving the communications comprises receiving a first fragment of a draft message indicating one or more users identified as recipients; the second embedding is based at least in part on a portion of the representation indicating a degree of interaction between the second user or the third user and at least one of channels or users; the third embedding is based at least in part on a second portion of the representation indicating interaction of the one or more users with at the least one of the channels or the users; and the method further comprises causing the communication to be associated with the second user or the third user based at least in part on the second similarity between the third embedding and the second embedding (Eatough: Paragraph [0018], “if Jane Doe, John Smith, and Bob Jones have been entered by the sender as current recipients of a target electronic mail message, the recipient suggestion system may consider an electronic mail message sent to those three recipients along with Tom Smith to be similar. In such a case, the recipient suggestion system may suggest that Tom Smith be considered as a recipient”, and Paragraph [0022], “the recipient suggestion system generates sub-scores for similarity derived from similar parties (p), subjects (s), attachments (a), and content (b)”).

Eatough-Grant teaches 7/15. The method of claim 6/14, further comprising: receiving a second fragment of the draft message comprising a text portion of the draft message; determining a first semantic embedding based at least in part on the text portion, the first semantic embedding being in a different embedding space than the first embedding, the second embedding, and the third embedding; and transmitting a recommendation to associate a fourth user with the draft message based at least in part on the first semantic embedding (Eatough: Paragraph [0019], “As the user enters the subject and content and attaches documents, the recipient suggestion system may identify electronic mail messages that have similar subjects, content, and attachments and suggest parties to those identified electronic mail messages as recipients. The recipient suggestion system may dynamically update the list of suggested recipients as the user enters the subject and content and attaches documents”; as the document is updated, additional or replacement user suggestions are offered).

Claims 2, 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eatough-Grant as applied above in further view of Draeger (US 2018/0287982 A1).

Eatough-Grant teaches 2. The method of claim 1.
	Eatough-Grant does not explicitly disclose: causing the communication associated with the first user to be associated with the second channel based at least in part on the similarity between the first embedding and the second embedding, or causing the first user to be added to the second channel based at least in part on the similarity.
	However, Draeger discloses causing a communication associated with the first user to be associated with the second channel based at least in part on the similarity between the first embedding and a second embedding, or causing the first user to be added to the second channel based at least in part on the similarity (Draeger: Paragraph [0014], “automatically threads conversation based on content and interactions, according to one embodiment. As shown, the system includes a plurality of client devices 101.sub.1-N and a server 102. As shown, the client devices 101.sub.1-N include a plurality of communication applications 103. The communication applications 103 are representative of any type of application which allows users communicate via text that is organized into threads (or groups, windows, etc.), such as email clients, chat rooms, forums, meeting rooms, and the like”; mapping threads to channels).
	Eatough-Grant and Draeger are analogous art in the same field of endeavor as the instant invention as both are drawn to network communications. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Draeger’s automatic threading/channels into the system of Eatough-Grant to allow for topic-based communication. 

Eatough-Grant-Draeger teaches 5/13/19. The method/system/medium of claim 2/10/16, wherein: receiving the communications is in response to the first user joining the first channel; and the method further comprises: in response to the first user joining the first channel, transmitting, to a computing device associated with the first user, a recommendation to join the second channel, wherein the recommendation is based at least in part on the similarity; and causing the first user to be added to the second channel based at least in part on the similarity responsive to receiving an acceptance of the recommendation  (Draeger: Paragraph [0014], “automatically threads conversation based on content and interactions, according to one embodiment. As shown, the system includes a plurality of client devices 101.sub.1-N and a server 102. As shown, the client devices 101.sub.1-N include a plurality of communication applications 103. The communication applications 103 are representative of any type of application which allows users communicate via text that is organized into threads (or groups, windows, etc.), such as email clients, chat rooms, forums, meeting rooms, and the like”; mapping threads to channels; and Eatough: Paragraph [0020], “The sender can then select a name to add the suggested…”).
	Eatough-Grant and Draeger are analogous art in the same field of endeavor as the instant invention as both are drawn to network communications. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Draeger’s automatic threading/channels into the system of Eatough-Grant to allow for topic-based communication. 

	
Claims 4, 8, 9, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eatough-Grant as applied above in further view of Draeger (US 2018/0287982 A1) and Ojha (US 9342624 B1).

Eatough-Grant teaches 4/12/18. The method/system/medium of claim 1/10/16.
	Eatough-Grant does not explicitly disclose the second embedding is based at least in part on at least one of a portion of a graph indicating a degree of interaction between each of the first channel, the second channel, the first user, and the second user.
	However, Draeger discloses the use of channels and tracking interactions and content thereof (Draegar: Paragraph [0014], “automatically threads conversation based on content and interactions, according to one embodiment. As shown, the system includes a plurality of client devices 101.sub.1-N and a server 102. As shown, the client devices 101.sub.1-N include a plurality of communication applications 103. The communication applications 103 are representative of any type of application which allows users communicate via text that is organized into threads (or groups, windows, etc.), such as email clients, chat rooms, forums, meeting rooms, and the like”; mapping threads to channels).
	Eatough-Grant and Draeger are analogous art in the same field of endeavor as the instant invention as both are drawn to network communications. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Draeger’s automatic threading/channels into the system of Eatough-Grant to allow for topic-based communication. 
	Ojha discloses the use of weighted graphs to store and access interaction data (Ojha: Claim 1, “using the accessed user data to calculate, using the processor, one or more influence scores between the first and second users, wherein an influence score between a first user and a second user is based on: first determining an influence vector for each user based on their activities within the social network in association with a topic, and subsequently determining a similarity between the first user's activities and the second user's activities with respect to the topic based on the angle between the two influence vectors; constructing, using the processor, an influence graph of a set of users comprising the first and second users by: creating a first node representing the first user; creating a second node representing the second user; and using the one or more influence scores as edge weights of directed edges between the first and second nodes; storing the constructed influence-graph in a partitioned influence-graph portion of the memory; accessing the influence-graph from the partitioned influence-graph portion of the memory; and using the influence graph to facilitate interaction among the users, wherein the interaction involves communication between the users”).
	Eatough-Grant-Draeger and Ojha are analogous art in the same field of endeavor as the instant invention as both are drawn to network communications. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Ojha’s weighted graph into the system of Eatough-Grant-Draeger to allow for a convenient data structure to ease implementation. 

Eatough-Grant teaches 8. The method of claim 1.
	Eatough-Grant does not explicitly disclose identifying the representation comprises generating a graph comprising a first node associated with the first channel, a second node associated with the first user, and an edge associating the weight, the first node, and the second node; and generating the data structure comprises generating the first embedding based at least in part on the graph.
	However, Draeger discloses the use of channels and tracking interactions and content thereof (Draegar: Paragraph [0014], “automatically threads conversation based on content and interactions, according to one embodiment. As shown, the system includes a plurality of client devices 101.sub.1-N and a server 102. As shown, the client devices 101.sub.1-N include a plurality of communication applications 103. The communication applications 103 are representative of any type of application which allows users communicate via text that is organized into threads (or groups, windows, etc.), such as email clients, chat rooms, forums, meeting rooms, and the like”; mapping threads to channels).
	Eatough-Grant and Draeger are analogous art in the same field of endeavor as the instant invention as both are drawn to network communications. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Draeger’s automatic threading/channels into the system of Eatough-Grant to allow for topic-based communication. 
	Ojha discloses the use of weighted graphs to store and access interaction data (Ojha: Claim 1, “using the accessed user data to calculate, using the processor, one or more influence scores between the first and second users, wherein an influence score between a first user and a second user is based on: first determining an influence vector for each user based on their activities within the social network in association with a topic, and subsequently determining a similarity between the first user's activities and the second user's activities with respect to the topic based on the angle between the two influence vectors; constructing, using the processor, an influence graph of a set of users comprising the first and second users by: creating a first node representing the first user; creating a second node representing the second user; and using the one or more influence scores as edge weights of directed edges between the first and second nodes; storing the constructed influence-graph in a partitioned influence-graph portion of the memory; accessing the influence-graph from the partitioned influence-graph portion of the memory; and using the influence graph to facilitate interaction among the users, wherein the interaction involves communication between the users”).
	Eatough-Grant-Draeger and Ojha are analogous art in the same field of endeavor as the instant invention as both are drawn to network communications. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains; that is, it would have been obvious to incorporate Ojha’s weighted graph into the system of Eatough-Grant-Draeger to allow for a convenient data structure to ease implementation. 

Eatough-Grant-Draeger-Ojha teaches 9. The method of claim 8, wherein the weight is based at least in part on at least one of: a first number of communications presented to the first user via the first channel; a second number of communications transmitted by the first user via the first channel; a third number of files opened by or transmitted by the first user via the first channel; a fourth number of communications associated with the first channel and reacted to by the first user; or a fifth number of users invited to the first channel by the first user  (Eatough: Paragraph [0022], “The recipient suggestion system may maintain an index that maps words to documents in the corpus to facilitate the identification of similar documents without having to search through each document…. The recipient suggestion system may also weight scores generated based on different types of document data. For example, similarity between the subject of electronic mail messages may be weighted higher than similarity between content of the electronic mail messages. Generally, the recipient suggestion system generates sub-scores for similarity derived from similar parties (p), subjects (s), attachments (a), and content (b) as represented by the following equation… The recipient suggestion system may learn the weights over time based on user feedback of senders selecting or not selecting suggested recipients. Alternatively, the weights may be manually configured for each organization or user” in the context of Draeger’s threads/channels and Ojha’s weighted connected graph based on user interactions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Baker (US 2019/0190863 A1) describes a channel-based communication system with group-based access control. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453